*613A party seeking to have a case restored to the trial calendar must demonstrate a meritorious cause of action, a reasonable excuse for the delay, a lack of intent to abandon the action and the absence of prejudice to the opposing party (see e.g. Benjamin v Teixeira, 78 AD3d 434 [2010]). Here, although the record demonstrates that plaintiff had communicated with his attorney in the one year and nine months after the action had been struck from the trial calendar, he failed to offer a reasonable excuse for the delay in seeking to restore the action and failed to demonstrate that restoration of the case, fifteen years after the underlying events took place, would not prejudice defendants (see Almanzar v Rye Ridge Realty Co., 249 AD2d 128 [1998]). Concur — Moskowitz, J.P., Renwick, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 2009 NY Slip Op 32268(U).]